Citation Nr: 0737505	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-38 060 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

Based on an October 2007 motion, this appeal has been 
advanced on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his exposure to sun without 
protection while operating the winches on the top deck of a 
ship during his naval service caused him to develop skin 
cancer.  

The veteran's DD Form 214 notes that he served as a 
boatswain's mate in the Navy.  Exposure to sun is consistent 
with the circumstances of his service.  In addition, the 
medical evidence of record shows a well documented history of 
skin cancer.  Nonetheless, the veteran has not been afforded 
with a medical examination and nexus opinion with respect to 
his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.  The veteran should be afforded a skin 
examination by a dermatologist to 
determine the identity and etiology of any 
skin cancer that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The dermatologist should state whether or 
not any skin cancer found on examination 
is at least as likely as not (i.e., 
probability of 50 percent), etiologically 
related to the veteran's military service 
to include any symptomatology shown in 
service. (The veteran's treating 
dermatologist (S.E.K., D.O.) wrote in May 
2007 correspondence that the veteran 
reported extensive sun exposure at the age 
of 17 while serving in the Philippines 
during World War II and documented studies 
supported the fact that ultraviolet 
exposure received from age 1 to 18 years 
increased the risk of actinic damage and 
skin cancer in later years.)  The 
dermatologist should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the dermatologist for review in 
conjunction with the examination.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



